Exhibit 10.1

 

MARRIOTT INTERNATIONAL, INC.

10400 Fernwood Road

Bethesda, Maryland 20817

 

May 30, 2012

 

HPTMI Properties Trust

c/o Hospitality Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts02458-1634

Attn:  John G. Murray, President

 

Re:                               T-234 Initial Exit Hotels

 

Dear Mr. Murray:

 

Reference is made to that certain HPT portfolio of properties (collectively, the
“Portfolio Properties”) known commonly as the T-234 Portfolio (the “T-234
Portfolio”).  Effective as of January 1, 2011, HPT TRS MRP, Inc. (“TRS”) entered
into Amended and Restated Management Agreements (collectively, the “Management
Agreements”) with certain affiliates and subsidiaries of Marriott
International, Inc. (collectively with Marriott International, Inc., “MI”), and
TRS, Hospitality Properties Trust and certain of its affiliates and subsidiaries
(collectively with TRS,”HPT”) and MI, as applicable, entered into certain other
agreements and documents relating to the management of the Portfolio Properties
(collectively with the Management Agreements, the “Portfolio Documents”).  Terms
used but not defined herein shall have the meanings ascribed to such terms in
the Portfolio Documents.

 

Notwithstanding any term or provision in the Portfolio Documents to the
contrary, HPT and MI understand and agree as follows:

 

1.                                       Initial Exit Hotels.  HPT and MI
acknowledge and agree that, except as expressly set forth in Sections 2 and 3 of
this letter, (A) the Initial Exit Hotels have not been sold, and (B) HPT has not
elected to treat any Unsold Initial Exit Hotel as a Retained Hotel pursuant to
Section 7(b) of the Exit Hotel Agreement.  As a result of the foregoing, except
as set forth in Sections 2 and 3 below, the Initial Exit Hotels shall be subject
to completion of the renovations set forth in the PIP for each applicable
Initial Exit Hotel, in accordance with Section 7(a) of the Exit Hotel Agreement
and the terms and requirements set forth in the Renovation-Related Agreements.

 

2.                                       St. Louis Airport Hotel.  As of the
date hereof, HPT, as seller, is a party to that certain Hotel Purchase and Sale
Agreement dated February 10, 2012 (as amended, the “Sale Agreement”) with
Lodging/Hospitality Management Corporation, its

 

--------------------------------------------------------------------------------


 

successors, designees or assigns, as purchaser (the “Purchaser”).  Pursuant to a
side letter agreement between HPT and MI dated February 9, 2012 (the “St. Louis
Side Letter”), MI has approved the sale of the St. Louis Airport Hotel on or
before June 30, 2012, subject to the terms of the St. Louis Side Letter and the
Portfolio Documents (the “Sale”).  MI hereby agrees to extend the outside sale
date for the St. Louis Airport Hotel from June 30, 2012 to July 31, 2012.

 

A.                                   If HPT consummates the Sale of the St.
Louis Airport Hotel in accordance with the terms of the St. Louis Side Letter
and the Sale Agreement, then (i) HPT and MI shall comply with the terms,
conditions and requirements set forth in the St. Louis Side Letter and the
Portfolio Documents, and any other documents executed and delivered by the
applicable HPT and MI parties evidencing the St. Louis Airport Hotel Termination
(hereafter defined); (ii) HPT and MI shall terminate the Portfolio Documents
with respect to the St. Louis Airport Marriott as of the date of closing on the
Sale, subject to any terms, conditions and requirements therein governing the
termination of any such Portfolio Documents (the “St. Louis Airport Hotel
Termination”); (iii) all reasonable costs and expenses incurred by MI in
terminating the employees at the St. Louis Airport Hotel who are not hired by
Purchaser or who are hired by Purchaser but subsequently terminated within
ninety (90) days following the date of the Sale, such as severance pay,
unemployment compensation, employment relocation, and other employee liability
costs arising therefrom, shall be (a) at HPT’s sole cost and expense (and not a
Deduction under the Existing Management Agreement), and, upon written request by
MI, reimbursed by HPT to MI within ten (10) business days of MI’s written
request therefor, and (b) treated as Closing Costs for the purposes of
calculating the Net Sales Proceeds with respect to the St. Louis Airport Hotel
pursuant to the Exit Hotel Agreement; and (iv) HPT will use commercially
reasonable efforts to cause Buyer to comply with Section 13.1 of the Sale
Agreement, and will seek appropriate remedies against Buyer for its failure to
do so, among other things for the benefit of MI in order to reimburse MI for any
losses that it may incur, including reasonable attorneys’ fees, in connection
with Buyer’s failure to comply with Section 13.1 (and to the extent paid by HPT
and reimbursed through recovery against Buyer, such reimbursement shall not be
treated as a Closing Cost).

 

B.                                     If HPT fails to consummate the Sale of
the St. Louis Airport Hotel on or before July 31, 2012, in accordance with the
St. Louis Side Letter and the Sale Agreement, then for all purposes under the
Portfolio Documents, the St. Louis Airport Hotel shall be deemed to be an Unsold
Initial Exit Hotel and shall be subject to the completion of the renovations set
forth in the PIP for the St. Louis Airport Hotel, in accordance with
Section 7(a) of the Exit Hotel

 

2

--------------------------------------------------------------------------------


 

Agreement and the terms and requirements set forth in the Renovation-Related
Agreements.

 

3.                                       RIBM Columbus Dublin and RIBM
Flagstaff.  On or before June 30, 2012, upon written notice to MI (the “RIBM
Retention Notice”), HPT shall elect whether or not to treat either or both of
the Initial Exit Hotels known commonly as RIBM Columbus Dublin (Unit #57237) and
RIBM Flagstaff (Unit #57429) (herein, the “RIBM Hotels,” and if timely elected
to be retained by HPT, as applicable, the “RIBM Retained Hotel(s)”), as a
“Retained Hotel” as contemplated in Section 7(b) of the Exit Hotel Agreement.

 

A.                                   If HPT timely elects to treat either or
both of the RIBM Hotels as a “Retained Hotel,” then:

 

i.                                          As of the “RIBM Retention Effective
Date” (as herein defined):  (a) HPT will retain fee simple title to the RIBM
Retained Hotel(s); (b)the retention shall be deemed a cash sale with respect to
each RIBM Retained Hotel at a price of (1) $6,000,000 for the RIBM Columbus
Dublin, and (2) $5,000,000 for the RIBM Flagstaff; (c) HPT and MI shall
terminate the Portfolio Documents with respect to the RIBM Retained Hotel(s) as
of the RIBM Retention Effective Date, subject to any terms, conditions and
requirements therein governing the termination of any such Portfolio Documents
(the “RIBM Hotel Termination”); and (d) the RIBM Retained Hotel(s), as
applicable, shall cease to be operated as a Marriott-branded hotel(s) under the
terms, conditions and requirements set forth in the Portfolio Documents, this
letter and any other documents executed and delivered by the applicable HPT and
MI parties evidencing the RIBM Hotel Termination.  For the purposes hereof, the
“RIBM Retention Effective Date” (which shall be the “Retention Effective Date”
for the applicable RIBM Retained Hotel(s) for the purposes of the Portfolio
Documents) shall be either set forth in the RIBM Retention Notice or in a
subsequent written notice to MI, provided that the RIBM Retention Effective Date
shall be (x) no earlier than forty-five (45) days following the date of the
applicable notice in which HPT sets forth the RIBM Retention Effective Date,
(y) the last day of a Portfolio Accounting Period, and (z) in no event,  later
than October 5, 2012 (i.e., the final day of the tenth (10th) Portfolio
Accounting Period).

 

ii.                                       In connection with the RIBM Hotel
Termination:  (a) HPT shall offer comparable employment or cause an offer of
comparable employment, effective as of the RIBM

 

3

--------------------------------------------------------------------------------


 

Retention Effective Date, to be made to all employees currently employed at the
RIBM Retained Hotel(s), as applicable; (b) if any employees hired pursuant
hereto are subsequently terminated without cause from employment within
ninety (90) days after the RIBM Retention Effective Date, HPT shall notify MI
and, if requested by MI, pay or ensure the hiring entity pays each such
terminated employee an amount of up to one week of pay or salary of such
employee for each year of service with MI, with a minimum of two weeks; (c) HPT
shall pay all reasonable costs and expenses incurred by MI in terminating the
employees at the RIBM Retained Hotel(s) who are not rehired as of the applicable
RIBM Retention Effective Date, such as severance pay, unemployment compensation,
employment relocation, and other employee liability costs arising therefrom; and
(d). all payments pursuant to (b) or (c) above shall be (1) at HPT’s sole cost
and expense  (and not a Deduction under the Existing Management Agreement), and
upon request by MI, paid by HPT to MI within ten (10) business days of MI’s
written request therefore and (2) treated as Closing Costs for the purposes of
calculating the Net Sales Proceeds with respect to the applicable RIBM Retained
Hotels(s) pursuant to the Exit Hotel Agreement.

 

B.                                     If HPT elects not to treat either or both
of the RIBM Hotels as a Retained Hotel, or otherwise fails to timely elect by
written notice as required herein, then for all purposes under the Portfolio
Documents, each RIBM Hotel not so elected shall be deemed to be an Unsold
Initial Exit Hotel and shall be subject to the completion of the renovations set
forth in the applicable PIP for each applicable RIBM Hotel, in accordance with
Section 7(a) of the Exit Hotel Agreement and the terms and requirements set
forth in the Renovation-Related Agreements, provided that the “Deadline” with
respect to the applicable RIBM Hotel(s) for the completion of such renovations
shall be March 31, 2013.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Portfolio Documents. Except as herein modified, the
Portfolio Documents remain unmodified and in full force and effect. In the event
of a conflict between the interpretation of the terms and provisions of the
Portfolio Documents and the terms and provisions of this letter, the terms and
provisions of this letter shall control.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing terms and conditions by
countersigning one copy of this letter agreement in the space herein below
provided.

 

 

 

Very Truly Yours,

 

 

 

 

 

 

MARRIOTT INTERNATIONAL, INC.,

 

 

 

 

 

By:

/s/ Michael E. Dearing

 

 

Name:

Michael E. Dearing

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

MARRIOTT HOTEL SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Michael E. Dearing

 

 

Name:

Michael E. Dearing

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

RESIDENCE INN BY MARRIOTT, LLC

 

 

 

 

 

 

By:

/s/ Michael E. Dearing

 

 

Name:

Michael E. Dearing

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

COURTYARD MANAGEMENT CORPORATION

 

 

 

 

 

 

By:

/s/ Michael E. Dearing

 

 

Name:

Michael E. Dearing

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SPRINGHILL SMC, LLC

 

 

 

 

 

 

By:

/s/ Michael E. Dearing

 

 

Name:

Michael E. Dearing

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

TOWNEPLACE MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Michael E. Dearing

 

 

Name:

Michael E. Dearing

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

the date first written above:

 

HPTMI PROPERTIES TRUST

 

 

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name:

John G. Murray

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

HPT TRS MRP, INC.

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name:

John G. Murray

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------